USA TRUCK, INC.


RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is entered into effective
this ___ day of ____, 20__, by USA Truck, Inc. (“Company”) and ________
(“Participant”) to evidence an award of restricted stock on this date to
Participant pursuant to the Company’s 2004 Equity Incentive Plan (the “Plan”). A
copy of the Plan is available from the Company’s Secretary upon request.  NOW,
THEREFORE, for the purposes set forth in the Plan, and in consideration of
services to be rendered by Participant, the Company hereby grants the Award
Shares (as defined below) to Participant on the terms hereinafter set forth:
 
    1.  Stock Award.  The Company hereby grants to Participant an Award of
_____ restricted shares of Common Stock, $0.01 par value, of the Company (“Award
Shares”), subject to the vesting, forfeiture and nontransferability provisions
hereof and the other terms and conditions set forth herein.
 
    2.  Restrictions.  Participant represents that the Award Shares are being
acquired by Participant for his/her own account for investment and not with a
view to the distribution thereof, and no part of the Award Shares will be sold
or otherwise disposed of except in compliance with the Securities Act of 1933,
as amended, and the rules and regulations thereunder.  Participant shall not
sell, assign, transfer, convey, donate, pledge, encumber or otherwise dispose of
any of the Award Shares or any interest therein (and any such action or
attempted action shall be void and of no force or effect whatsoever) before the
vesting of such Award Shares in accordance with paragraph 3.
   
    3.  Vesting of Award Shares.  The Award Shares will vest in four increments
if there is no Termination of Service (as defined in the Plan) prior to each
vesting date.  If only a portion of the Award Shares are released from the
restrictions as set forth above and such action would result in the release of a
fractional share of Common Stock, the total number of Award Shares that shall
vest and be released from the restrictions thereon shall be rounded down to the
next lowest number of whole shares of Common Stock, as provided below.  When
Award Shares have vested, the restrictions on transferability imposed under the
last sentence of paragraph 2 and the forfeiture provisions imposed under
paragraph 4 shall lapse with respect to such vested Award Shares.  Subject to no
Termination of Service prior to each vesting date, the Award Shares shall vest
as follows:
 
 
This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


The date of the prospectus is __________ ___, 20___
 
 
 

--------------------------------------------------------------------------------

 

       (a)  One-fourth (1/4) of the total Award, or _____ Award Shares, will
vest on _____ __, 20__ provided that there is no Termination of Service prior to
such date.
 
       (b)  One-fourth (1/4) of the total Award, or _____ Award Shares, will
vest on _____ __, 20__  provided that there is no Termination of Service prior
to such date.
 
       (c)  One-fourth (1/4) of the total Award, or _____ Award Shares, will
vest on _____ __, 20__  provided that there is no Termination of Service prior
to such date.
 
       (d)  The remainder of the total Award, or _____ Award Shares, will vest
on _____ __, 20__  provided that there is no Termination of Service prior to
such date.
 
The vesting of Award Shares shall be subject to the payment by Participant of
all amounts required to be paid with respect to such Award Shares under
paragraph 9 hereof.
 
    4.  Forfeiture.  In the event of a Termination of Service, all of the
unvested Award Shares shall be automatically forfeited.  Upon forfeiture as
specified herein, the forfeited Award Shares shall forthwith be returned to the
Company (to the extent held by the Participant) and any certificates, book
entries, or other indicia of ownership cancelled without any payment or other
consideration to Participant.
 
    5.  Deposit.  The certificates representing the Award Shares, issued in the
name of Participant, and accompanied by assignments in blank separate from
certificate, shall be deposited with and held by the Company.  Upon vesting
pursuant to paragraph 3, the certificates representing the vested Award Shares
shall be delivered to Participant.  Participant hereby designates and appoints
the Corporate Treasurer and the Corporate Secretary of the Company, and each of
them, with full power of substitution, as his agents and attorneys-in-fact in
his name, place and stead, to transfer to the Company, on the books and records
of the Company, any and all Award Shares issued in the name of Participant, upon
forfeiture of the same in accordance with the Plan and this Agreement, and to
take any and all actions, and to execute and deliver any and all documents,
instruments and certificates as the attorney-in-fact may deem necessary or
appropriate in connection therewith.
 
    6.  Legend.  Certificates representing the Award Shares shall bear a legend
evidencing the restrictions and forfeiture provisions hereof.  When such
restrictions and forfeiture provisions terminate, Participant shall be entitled
to have such legend removed from such certificates upon presentation to the
Company.
 
 
2

--------------------------------------------------------------------------------

 
   
    7.  Dividend and Voting Rights.  Participant shall be entitled to receive
any cash dividends and distributions paid on the Award Shares, and shall be
entitled to vote the Award Shares, until and unless such shares are forfeited
hereunder; provided, however, that any cash dividends or distributions on
unvested Award Shares may, at the option of the Board of Directors, be held in
escrow by the Company and delivered to Participant (with or without interest, as
may be determined by the Board) or forfeited back to the Company, as the case
may be, upon the vesting or forfeiture of such Award Shares.  Stock dividends,
if any, on the Award Shares shall be delivered to the Company to be held and
distributed or forfeited, as the case may be, in accordance with the terms
hereof and of the Plan, in the same manner as the Award Shares in respect of
which such stock dividends are paid.
 
    8.  Nontransferability.  Prior to vesting, the Award Shares herein granted
and the rights and privileges conferred hereby are personal to Participant and
shall not be sold, assigned, transferred, conveyed, donated, pledged, encumbered
or disposed of in any way (whether by operation of law or otherwise) and shall
not be subject to execution, attachment or similar process.
 
    9.  Taxes.  Participant shall, at each vesting date, pay to the Company an
amount equal to any taxes that the Company is required to withhold in connection
with the termination of the restrictions and forfeiture provisions hereof.  The
taxes (federal, FICA, and state, where applicable) will be based on the fair
market value of the Award Shares eligible for vesting on the applicable vesting
date, determined by reference to the market closing sale price of the Company’s
Common Stock on the Nasdaq Stock Market (or other exchange or market on which
the Common Stock may then be listed) on such vesting date (or if there are no
sales on such date, on the last preceding date for which such closing sale price
information is available), subject to such adjustments for nontransferability or
other factors as the Company’s Board of Directors may determine to be
appropriate.  The foregoing shall be subject, however, to (a) Participant’s
right to elect to accelerate the taxability of Award Shares under Section 83(b)
of the Internal Revenue Code of 1986, as amended (in which case Participant
shall have the obligations under this paragraph 9 on the grant date or other
date on which such tax obligations arise as a result of such acceleration), and
(b) Participant’s right to satisfy the foregoing obligations, in whole or in
part, by electing to have withheld by the Company or by delivering and assigning
to the Company shares of Common Stock having an aggregate fair market value
equal to the amount of the tax withholding obligations in accordance with
Article XIII of the Plan.   
 
 
 
3

--------------------------------------------------------------------------------

 
 
    10.  Effect of Change in Control.
       (a) Upon the occurrence of a “Change in Control” of the Company, the
unvested portion of the Award shall immediately vest as of the date of the
occurrence of such event.
 
       (b) The term “Change in Control” shall be deemed to have occurred when:
 
          (i) Any “person” as defined in Section 3(a)(9) of the Exchange Act,
and as used in Section 13(d) and 14(d) thereof, including a “group” as defined
in Section 13(d) of the Exchange Act (but excluding the Company and any employee
benefit plan sponsored or maintained by the Company (including any trustee of
such plan acting as trustee)), directly or indirectly, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities (other than indirectly as a result of the Company’s
redemption of its securities); or
 
          (ii) The consummation of any merger or other business combination of
the Company, a sale of  more than 50% or more of the Company’s assets,
liquidation or dissolution of the Company or a combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which either (x) the shareholders of the Company and any trustee or fiduciary of
any Company employee benefit plan immediately prior to the Transaction own more
than 50% of the voting power, directly or indirectly, of (A) the surviving
corporation in any such merger or other business combination; (B) the purchaser
of or successor to the Company’s assets; (C) both the surviving corporation and
the purchaser in the event of any combination of Transactions; or (D) the parent
company owning 100% of such surviving corporation, purchaser or both the
surviving corporation and the purchaser, as the case may be ((A), (B), (C) or
(D), as applicable, the “Surviving Entity”) or (y) the Incumbent Directors, as
defined below, shall continue to serve as a majority of the board of directors
of the Surviving Entity without an agreement or understanding that such
Incumbent Directors will later surrender such majority; or
 
          iii) Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to the Company,
including any Surviving Entity. For this purpose, any director who was not a
director at the beginning of such period shall be deemed to be an Incumbent
Director if such director was elected to the Board by, or on the recommendation
of, or with the approval of, at least two-thirds of the directors who then
qualified as Incumbent Directors (so long as such director was not nominated by
a person who commenced or threatened to commence an election contest or proxy
solicitation by or on behalf of a person (other than the Board) or who has
entered into an agreement to effect a Change in Control or expressed an
intention to cause such a Change in Control).
 
 
4

--------------------------------------------------------------------------------

 
 
    11.  Coordination with Plan.  Capitalized terms used in this Agreement but
not otherwise defined shall have the meanings given to them in the Plan.  In the
event of any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of the Plan, the terms and provisions of the Plan
shall control.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


USA TRUCK, INC.

 


By:____________________________________
John M. Simone
President and Chief Executive Officer

 

 
PARTICIPANT:___________________________
 
 
_______________________________________
      Participant Signature